Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        October 13, 2020

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 52879-7-II

                               Respondent,

         v.

    LISA JEAN HURDE,                                          UNPUBLISHED OPINION

                               Appellant.

        MELNICK, J. — Lisa Jean Hurde appeals her conviction for possession of a controlled

substance, methamphetamine, with intent to deliver.1 She argues that the trial court erred in

admitting her statements. We affirm Hurde’s conviction.

                                             FACTS2

        Hurde was an inmate at the Clallam County Corrections Facility. Corrections deputies

decided to search Hurde for controlled substances. Deputy Steve Brooks retrieved Hurde from her

cell and asked her if she had anything that she was not supposed to have. Hurde responded, “like

a pencil.” Report of Proceedings (RP) at 42. Brooks clarified he was thinking of drugs. Hurde

denied having any drugs on her person.




1
  Hurde also pled guilty to possession of a controlled substance by a prisoner; however, that
conviction is not contested in this appeal.
2
 The following facts rely in part on the trial court’s CrR 3.5 findings of fact, which, with the
exception of finding of fact 8, are unchallenged and therefore verities on appeal. State v. O’Neill,
148 Wn.2d 564, 571, 62 P.3d 489 (2003).
52879-7-II


       Brooks then informed Hurde he was taking her to be strip searched by Deputy Melissa

Clark. Sergeant Darrell Bryant, who was with Brooks and Clark, told Hurde that “it would be

better for her if she gave it to us” and that she was going to be strip searched. RP at 73. Hurde

said she had already been strip searched. Bryant told her they were going to do it again. At that

point Hurde said she had “something on her.” RP at 73.

       Hurde and Clark then went into a private area to conduct the search. Clark told Hurde she

had been asked to do an unclothed body search. Clark instructed Hurde to “remove her garments

and . . . hand them to [her] as she took them off.” RP at 93. Clark advised she would then search

each piece of clothing and set it aside. After informing Hurde of the procedures to be employed,

Hurde removed a small blue container from her bra and handed it to Clark. While taking this

action, Hurde stated that, “she didn’t know what to do with it when she brought it in. That she

wasn’t using. Um, that she had given it to the girls in the tank, that they were the ones using it.”

RP at 94. Clark then continued the unclothed search of Hurde.

       The State charged Hurde with possession of methamphetamine with intent to deliver and

possession of a controlled substance by a prisoner. Hurde pled guilty to the latter charge and

waived her right to a jury trial on the former charge.

       The court held a confession hearing pursuant to CrR 3.5. Hurde argued her statements

were not made knowingly, intelligently, and voluntarily.

       The court held the confession hearing concurrent with Hurde’s bench trial. Hurde testified

that Clark did not ask her any questions. Hurde “just started telling her . . . what happened.” RP

at 119. Relevant to this appeal, the court entered written findings and found that, “[t]he statements

Hurde made to Deputy Clark were spontaneous, unprompted and not in response to any questions




                                                 2
52879-7-II


from law enforcement.” Clerk’s Papers (CP) at 48 (Finding of Fact (FF) 8).3 At no point did

Clark, Brooks, or Bryant read Hurde her Miranda4 rights. No officer used force, threats, or

intimidation to obtain these statements from Hurde.5

          The court then concluded that the statements “were made spontaneously and . . . not in

response to any questions or coercive tactics on the part of Deputy Clark” and that the statements

“were made knowingly, intelligently and voluntarily, and were not the product of coercion, threats,

or promises.” CP at 48-49 (Conclusion of Law 1-2)

          The court found Hurde guilty. Hurde appeals.

                                             ANALYSIS

          Hurde contends the trial court should have suppressed her statements to Clark regarding

giving methamphetamine to other inmates because the statements were a product of custodial

interrogation made before she was read Miranda warnings.6 We disagree.

I.        STANDARD OF REVIEW

          We review challenged findings of fact to determine whether they are supported by

substantial evidence. State v. O’Neill, 148 Wn.2d 564, 571, 62 P.3d 489 (2003). Unchallenged

findings are verities on appeal, and challenged findings supported by substantial evidence are

binding. O’Neill, 148 Wn.2d at 571. We review the trial court’s conclusions of law following a


3
  In its bench trial findings of fact and conclusions of law, the court only relied on Hurde’s
statements to Clark to find guilt.
4
     Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
5
  In its bench trial findings of fact and conclusions of law, in addition to Hurde’s verbal statements
to Clark, the court relied on Hurde’s testimonial act of pulling the blue container from her bra and
handing it to Clark. See State v. Wethered, 110 Wn.2d 466, 470-71, 755 P.2d 797 (1988).
6
 Hurde does not assign error to any issues regarding statements she made to officers other than
Clark.


                                                  3
52879-7-II


suppression hearing de novo. State v. Homan, 181 Wn.2d 102, 106, 330 P.3d 182 (2014). We

affirm conclusions of law that are supported by the findings of fact. State v. Vickers, 148 Wn.2d

91, 116, 59 P.3d 58 (2002).

II.       LEGAL PRINCIPLES

          “Miranda warnings must be given when a suspect endures (1) custodial (2) interrogation

(3) by an agent of the State.” State v. Heritage, 152 Wn.2d 210, 214, 95 P.3d 345 (2004). When

these conditions are present, but Miranda warnings are not given, we presume that the suspect’s

self-incriminating statements are involuntary and that the statements must be suppressed.

Heritage, 152 Wn.2d at 214.

          Miranda does not apply to statements that are made outside the context of a custodial

interrogation. State v. Sadler, 147 Wn. App. 97, 131, 193 P.3d 1108 (2008). A custodial

interrogation includes express questioning and any actions or words on the part of the police that

are reasonably likely to elicit an incriminating response from the suspect. State v. Wilson, 144

Wn. App. 166, 184, 181 P.3d 887 (2008). A suspect’s voluntary, spontaneous, and unsolicited

statements are not the product of a custodial interrogation. State v. Ortiz, 104 Wn.2d 479, 484,

706 P.2d 1069 (1985).

          An inmate’s constitutional rights are limited due to the need to protect institutional goals

and policies. State v. Rainford, 86 Wn. App. 431, 436, 936 P.2d 1210 (1997). These limitations

include strip searches of inmates if there is a reasonable suspicion that it is necessary to discover

weapons or drugs concealed on the inmate. State v. Barron, 170 Wn. App. 742, 752, 285 P.3d 231

(2012).




                                                   4
52879-7-II


III.   ADMISSION OF STATEMENTS

       Here, Hurde challenges finding of fact 8, where the court found, “The statements Hurde

made to Deputy Clark were spontaneous, unprompted and not in response to any questions from

law enforcement.” CP at 48. Hurde also challenges the court’s conclusions of law 1 and 2 that

the statements “were made spontaneously and . . . not in response to any questions or coercive

tactics on the part of Deputy Clark” and that the statements “were made knowingly, intelligently

and voluntarily, and were not the product of coercion, threats, or promises.” CP at 48-49.

       The record shows while walking to a search area to conduct a lawful search Brooks asked

Hurde if she had any controlled substances, and Hurde said she did not. When it was explained

that she was going to be searched, Hurde admitted she had “something on her.” RP at 73. Neither

Brooks nor any other officer ever questioned Hurde about whether she was distributing controlled

substances.

       Hurde and Clark then went into a private area to conduct the search. Clark informed Hurde

of the procedures she would use to perform the unclothed body search. Before the search began,

Hurde handed Clark a small container containing methamphetamine and blurted out that she did

not use methamphetamine, but instead she “had given it to the girls in the tank.” RP at 94. Clark

did not ask Hurde any questions. Additionally, Clark did not use any force, threats, or intimidation

to obtain these statements from Hurde.

       Substantial evidence supports the court’s finding that Hurde’s statements to Clark

regarding distributing methamphetamine “were spontaneous, unprompted and not in response to

any questions from law enforcement.” CP at 48 (FF 8). A suspect’s voluntary, spontaneous, and

unsolicited statements are not the product of a custodial interrogation. Ortiz, 104 Wn.2d at 484.

Thus, Miranda warnings were not required.



                                                 5
52879-7-II


        The findings of fact support the trial court’s conclusion that Hurde’s statements were

spontaneous and made knowingly, intelligently, and voluntarily. Thus, the trial court did not err

in admitting Hurde’s statements.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Worswick, P.J.




        Cruser, J.




                                                6